 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CV-00636-JAM-DB
12                 Plaintiff,
                                                                 ORDER
13          v.
14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, et al.,
17
                   Defendants.
18

19                                                  ORDER

20          Pursuant to the United States’ request and good cause appearing, the Court makes the following

21 order:

22          The deadline to file a Joint Status Report currently due on November 12, 2019 is extended to

23 January 9, 2020.

24          IT IS SO ORDERED.

25
     Dated: November 8, 2019                            /s/ John A. Mendez_____________
26                                                      JOHN A. MENDEZ
                                                        United States District Court Judge
27

28
                                                       1
                                                                                          Proposed Order
